Citation Nr: 0010512	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  97-34 067A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the 
November 10, 1997, Board decision, which denied a claim of 
entitlement to service connection for chronic constipation, 
chronic thirst, chronic fatigue, irritated stomach, inability 
to concentrate, insomnia,, memory lapses, skin rashes, 
rheumatoid arthritis, brain shrinkage, headaches, and 
hypoglycemia, claimed as due to exposure to nuclear, 
biological, and chemical agents.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from April 
1972 to May 1974.

2.  On December 1, 1997, a motion for revision of the 
November 10, 1997 Board decision based on clear and 
unmistakable error (CUE) was filed.

3.  In March 1999, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") affirmed the 
Board's November 10, 1997 decision.


CONCLUSION OF LAW

Since the November 10, 1997 Board decision has been decided 
by the Court, the Board has no jurisdiction to adjudicate the 
merits of the motion for revision of the decision based on 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 
1999); 38 C.F.R. § 20.1400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (1999).

The Court has affirmed the November 10, 1997 Board decision 
that was challenged on the basis of clear and unmistakable 
error in the moving party's motion.  Thus, the Board does not 
have jurisdiction to adjudicate the merits of the motion and 
it is dismissed without prejudice.


ORDER

The motion is dismissed.



		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals



 


